Citation Nr: 1637056	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for polycythemia vera, also claimed as leukemia, chronic myelogenous leukemia (CML), myeloproliferative disorder, and panhyperplasia, to include as due to ionizing radiation and/or exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from June 1958 to February 1962 and from February 1963 to December 1981.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In August 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript has been associated with the record.

In April 2013, the Board remanded the instant claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regards to the Veteran's claimed leukemia, he has alleged suffering from such a disability as a result of his in-service exposure to ionizing radiation as a nuclear weapons technician.  In the alternative, he alleges that his leukemia is the result of his exposure to chemicals such as benzine and/or his exposure to herbicides while serving in Vietnam.  A June 2013 VA examiner diagnosed the Veteran with polycythemia vera and found that this condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran denied having excessive levels of radiation exposure during service, that there was no evidence presented that he was exposed to excessive radiation in service, and nuclear radiation was a risk for myeloproliferative disorders when excessive, for example from a nuclear bomb.  The examiner also opined that there were known petrochemical risks for polycythemia vera, to include benzene and toluene, were present in automobile exhaust and the Veteran would have been exposed to these in his civilian career.  Finally, the examiner reasoned that the Veteran had other risk factors for polycythemia vera, to include being male and being over age 60.

However, this examiner did not address the Veteran's contention that his exposure to herbicides while serving in Vietnam or his exposure to chemicals such as benzene while cleaning and maintaining nuclear weapons resulted in his claimed disability.  Therefore, on remand, such an addendum opinion addressing all theories of entitlement should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the June 2013 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed polycythemia vera.  If the examiner who drafted the June 2013 examiner is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

For the currently diagnosed polycythemia vera, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to the Veteran's service, to his in-service exposure to herbicides and/or reported exposure to benzene and other chemicals while cleaning and maintaining nuclear weapons? 

In offering any opinion, the examiner should consider the Veteran's lay statements pertaining to the onset and continuity of any symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




